Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to sensor wherein the aptamer and the oligonucleotide are dissociated in the presence of the analyte , classified in C12N15/115.
II. Claims 3-4, drawn to sensor wherein the aptamer and the oligonucleotide are associated in the presence of the analyte, classified in C12N2310/16.
III. Claims 5-6, drawn to sensor with a first and second aptamer wherein the aptamer and the oligonucleotide are dissociated in the presence of the analyte, classified in C12N2310/16.
IV. Claims 7-8 , drawn to with a first and second aptamer wherein the aptamer and the oligonucleotide are associated in the presence of the analyte, classified in C12N15/115.
V. Claims 9-11, drawn to method of measuring an analyte wherein the aptamer and the oligonucleotide are dissociated in the presence of the analyte , classified in 
G01N21/6428.
VI. Claims 12-14, drawn to method of measuring an analyte wherein the aptamer and the oligonucleotide are associated in the presence of the analyte, classified in G01N33/542.
. Claims 15-17, drawn to method of measuring an analytes with a first and second aptamer wherein the aptamer and the oligonucleotide are dissociated in the presence of the analyte, classified in G01N2021/6441.
VIII. Claim18-20, drawn to method of measuring an analytes with a first and second aptamer wherein the aptamer and the oligonucleotide are associated in the presence of the analyte, classified in G01N2021/6441.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed sensors requiring aptamers and oligonucleotides associate to  detect an analyte have materially different design , effect, mode of operation from a sensor in which an aptamer and oligonucleotide dissociate to detect an analyte.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed sensor requiring a single aptamer –oligonucleotide combination to .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products . The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed single aptamer –oligonucleotide combination to detect a single analyte has a materially different design does not overlap in scope and is not an obvious variant of a sensor to detect two different analytes using two different aptamers.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions I and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by dissociation is not capable of being used in a method that requires detection by association of the aptamer and oligonucleotide with the analyte.
Inventions I and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions I and VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by dissociation is not capable of being used in a method that requires detection by association of the aptamer and oligonucleotide with the analyte.
Inventions II and III are directed to related products . The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed single aptamer –oligonucleotide combination to detect a single analyte has a materially different design does not overlap in scope and is not an obvious variant of a sensor to detect two different analytes using two different aptamers.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed method requiring a single aptamer –oligonucleotide combination to detect a single analyte has a materially different design does not overlap in scope .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by association is not capable of being used in a method that requires detection by dissociation of the aptamer and oligonucleotide with the analyte.
Inventions II and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions II and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by association is not capable of .
Inventions II and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed method requiring a two aptamer –oligonucleotide combination to detect a two analyte  by dissociation has a materially different design does not overlap in scope and is not an obvious variant of a sensor to detect two different analytes using two different aptamers which detect by association with oligonucleotides .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by dissociation is not capable of being used in a method that requires detection by association of the aptamer and oligonucleotide with the analyte.
Inventions III and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions III and VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the a product requiring the detection by association is not capable of being used in a method that requires detection by dissociation of the aptamer and oligonucleotide with the analyte.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by association is not capable of being used in a method that requires detection by dissociation of the aptamer and oligonucleotide with the analyte.
Inventions IV and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions IV and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions  a product requiring the detection by association is not capable of being used in a method that requires detection by dissociation of the aptamer and oligonucleotide with the analyte.
Inventions IV and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to measure the affinity, binding constant or other characteristics of the aptamer oligonucleotide complex.  Thus searching both would place a serious search burden on the office.
Inventions V and VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods requiring detection by association of an oligonucleotide and an aptamer have a different design,  mode of operation, do not overlap in scope and are not obvious variants of methods requiring detection by dissociation of oligonucleotide and an aptamer.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as method requiring a single aptamer –oligonucleotide combination to detect a single analyte has a materially different design does not overlap in scope and is not an obvious variant of a sensor to detect two different analytes using two different aptamers    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods requiring detection by association of an oligonucleotide and an aptamer have a different design,  mode of operation, do not overlap in scope and are not obvious variants of methods requiring detection by dissociation of oligonucleotide and an aptamer.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI  and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the detection by association of an oligonucleotide and an aptamer have a different design,  mode of operation, do not overlap in scope and are not obvious variants of methods requiring detection by .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed requiring a single aptamer –oligonucleotide combination to detect a single analyte has a materially different design does not overlap in scope and is not an obvious variant of a sensor to detect two different analytes using two different aptamers.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed detection by association of an oligonucleotide and an aptamer have a different design,  mode of operation, do not overlap in scope and are not obvious variants of methods requiring detection by dissociation of oligonucleotide and an .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
If applicant elects group I, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; other organic fluor acceptor is a non-overlapping organic fluor acceptor.

If applicant elects group III, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; other organic fluor acceptor is a non-overlapping organic fluor acceptor.
If applicant elects group I, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa 
If applicant elects group IV, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; other organic fluor acceptor is a non-overlapping organic fluor acceptor.
If applicant elects group V, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; other organic fluor acceptor is a non-overlapping organic fluor acceptor.
If applicant elects group VI, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must 
If applicant elects group VII, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; other organic fluor acceptor is a non-overlapping organic fluor acceptor.
If applicant elects group VIII, application must elect the analyte is an amino acid, an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.  Applicant must further elect the lanthanide donor is a terbium, europium, and/or samarium chelate.  Applicant must further elect the organic fluor acceptor is Fluorescein, rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; other organic fluor acceptor is a non-overlapping organic fluor acceptor.
 	The species are independent or distinct because searching one analyte amino acid will not inherently provide art on an amino acid derivative, a peptide, a protein, a steroid, a lipid, a sugar, a carbohydrate, a drug molecule, a drug metabolite, a coenzyme, a nucleotide, a nucleotide derivative, a cyclic nucleotide, and/or a cyclic dinucleotide.   Finally, searching Fluorescein will not inherently provide art on rhodamine, Texas Red, an Alexa Fluor, a Cyanine dye, and/or an Atto dye; or other organic fluor acceptor is a non-overlapping organic fluor acceptor. Further searching terbium will not inherently provide art on europium, and/or samarium chelate In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steven Pohnert/Primary Examiner, Art Unit 1634